UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):07/02/2017 A & C United Agriculture Developing Inc. (Exact name of registrant as specified in its charter) Nevada 333-179082 27-5159463 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS I.D.) Oak Brook Pointe,Suite 500, 700 Commerce Drive,Oak Brook,Illinois (Address of principal executive offices) (Zip Code) 630-288-2500 (Registrant's telephone number, including area code) Commission File No.333-179082 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5.- Corporate Governance and Management Item. 5.01. Changes in Control of Registrant. There was a change in control of A & C United Agriculture Developing Inc. (the “Company”) as a result of the issuance of 24,000,000 shares of the Company’s common stock to Chin Kha Foo, the assignee of Choa-Jung Lee, and his assigns. On June 19, 2017, connection with the closing of the Securities Purchase Agreement (the “SPA”) dated March 13, 2017 between Yidan (Andy) Liu and Jun (Charlie) Huang the principal shareholders of the Company (“Sellers”) and Chin Kha Foo, the assignee of Choa-Jung Lee, and his assigns (the “Buyers”). Mr. Foo became the principal shareholder of the Company, owning 60% of the Company’s issued and outstanding shares. Chin Kha Foo was born in Sarawak, Malaysia. He has served as an operating manager in Singapore Airlines SATS from 1994 to 2006. His duties included operating management, employee training and schedule arrangement. Since 2008 he has served as sales adviser and marketing manager for OTS Group, a Malaysian company engaged in the business of life insurance. His duties included business development and service quality control. In 1992, Mr. Foo graduated from SMK Sungai Tapang Kuching Sarawak, Malaysia. The Company does not currently anticipate any other changes in control other than as described in this Report. Security Ownership of Certain Beneficial Owners and Management The following table sets forth information as of June 19, 2017, the Closing Date with respect to the beneficial ownership of Common Stock by (i) each person known by us to be the beneficial owner of more than 5% of our outstanding Common Stock after the Closing Date (ii) our current directors, (iii) each person who will become a director on or after the tenth day following our mailing of this Information Statement, (iv) each of newly named executive officers and (v) all of our newly named executive officers and directors as a group. Beneficial ownership is determined in accordance with the rules of the SEC. Except as indicated by footnote and subject to community property laws, where applicable, to our knowledge the persons named in the table below have sole voting and investment power with respect to all shares of Common Stock that are shown as beneficially owned by them. In computing the number of shares of Common Stock owned by a person and the percentage ownership of that person, any such shares subject to options and warrants held by that person that are exercisable as of the Closing Date or that will become exercisable within 60 days thereafter are deemed outstanding for purposes of that person’s percentage ownership but not deemed outstanding for purposes of computing the percentage ownership of any other person. The percent of class is based on 37,731,495 shares of common stock issued and outstanding as of the Closing. Unless otherwise indicated, the mailing address of each individual is c/o A & C United Agriculture Developing Inc., Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook, Illinois 60523. Name Number of Shares of
